         Case 5:20-cv-05146-LHK Document 71 Filed 11/10/20 Page 1 of 2




 1   BOIES SCHILLER FLEXNER LLP
     JOANNA WRIGHT (pro hac vice pending)
 2   jwright@bsfllp.com
     ANDREW VILLACASTIN (pro hac vice pending)
 3
     avillacastin@bsfllp.com
 4   55 Hudson Yards, 20th Floor
     New York, New York 10001
 5   Telephone:    (212) 446-2300
     Facsimile:    (212) 446-2350
 6
     BOIES SCHILLER FLEXNER LLP
 7
     MARK C. MAO (SBN 236165)
 8   mmao@bsfllp.com
     BEKO REBLITZ-RICHARDSON (SBN 238027)
 9   brichardson@bsfllp.com
     ANTONIO L. INGRAM, II (SBN 300528)
10   aingram@bsfllp.com
     44 Montgomery Street, 41st Floor
11
     San Francisco, California 94104
12   Telephone:    (415) 293-6800
     Facsimile:    (415) 293-6899
13
     Attorneys for Amici Curiae
14   Andrew Yang and the Data Dividend Project
15                              UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
17

18   PATRICK CALHOUN, ELAINE CRESPO,             Case No. 5:20-cv-05146-LHK
     HADIYAH JACKSON and CLAUDIA
19   KINDLER, on behalf of themselves and all    MOTION OF ANDREW YANG AND
     others similarly situated,                  DATA DIVIDEND PROJECT FOR LEAVE
20                                               TO FILE BRIEF AS AMICI CURIAE IN
                          Plaintiffs,            OPPOSITION TO GOOGLE’S MOTION
21                                               TO DISMISS COMPLAINT
                   vs.
22                                               Judge:          Hon. Lucy H. Koh
     GOOGLE LLC,                                 Hearing Date:   February 18, 2021
23                                               Time:           1:30 p.m.
                         Defendant.              Courtroom:      8, 4th Floor
24

25

26

27

28

         MOTION OF ANDREW YANG AND DDP FOR LEAVE TO FILE BRIEF AS AMICI
          CURIAE IN OPPOSITION TO GOOGLE’S MOTION TO DISMISS COMPLAINT
                              CASE NO. 5:20-cv-05146-LHK
         Case 5:20-cv-05146-LHK Document 71 Filed 11/10/20 Page 2 of 2




 1                    MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF

 2          Andrew Yang and the Data Dividend Project respectfully request leave to file the attached

 3   brief as amici curiae in opposition to Google’s Motion to Dismiss. Counsel for Mr. Yang and the

 4   Data Dividend Project have reviewed Google’s Motion to Dismiss and believe they can assist the

 5   Court in resolving a key issue Google raises in its motion: whether consumers have a property

 6   interest in their personal data under California law.

 7          Andrew Yang, Esq., is a former 2020 U.S. presidential candidate, and his ideas helped give

 8   rise to the Data Dividend Project (“DDP”). The DDP is dedicated to taking back control of

 9   consumers’ personal data. Mr. Yang chaired the Advisory Board for Californians for Consumer

10   Privacy (“CCP”). The CCP sponsored the passage of several key laws governing consumer privacy

11   rights, including the California Consumer Privacy Act (“CCPA”) in June 2018, and the California

12   Privacy Rights Act (“CPRA”) in November 2020. Amici’s expertise in privacy, technology, and

13   consumer rights, knowledge of the CCPA, and their firsthand involvement with the passage of the

14   CPRA confirm that consumers have a property interest in their data.

15          “The district court has broad discretion to appoint amici curiae.” Hoptowit v. Ray, 682 F.2d

16   1237, 1260 (9th Cir. 1982). “District courts frequently welcome amicus briefs from non-parties

17   concerning legal issues that have potential ramifications beyond the parties directly involved.”

18   Sonoma Falls Developers, LLC v. Nevada Gold & Casinos, Inc., 272 F. Supp. 2d 919, 925 (N.D.

19   Cal. 2003). The proposed brief attached as Exhibit 1 to this Motion supplements the Parties’ briefs,

20   and will aid the Court’s resolution of Google’s Motion to Dismiss.

21          For the foregoing reasons, Andrew Yang and the DDP respectfully request leave to file the

22   attached amicus brief. Plaintiffs consent to Amici’s proposed filing; Defendant declines to consent.

23

24   Dated: November 10, 2020                    Respectfully Submitted,

25
                                                 By:    /s/ Joanna Wright
26
                                                       JOANNNA WRIGHT
27
                                          Attorney for Amici Curiae
28                                        Andrew Yang and the Data Dividend Project
                                          2
      MOTION OF ANDREW YANG AND DDP FOR LEAVE TO FILE BRIEF AMICI CURIAE
            IN OPPOSITION TO GOOGLE’S MOTION TO DISMISS COMPLAINT
                             CASE NO. 5:20-cv-05146-LHK
